DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2. The Amendment filed on August 12, 2022 has been entered. Claims 45, 51, 56-57, and 60 have been amended. Claims 65-68 have been cancelled. No new claims have been added. Claims 1-44 were previously cancelled. Thus, claims 45-64 are pending and rejected for the reasons set forth below.  


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 45-64 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 45-64 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 45–55 and 63–66) and a machine (claims 56–60, 61–62, and 67–68), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of selecting a transaction entity and assigning items of a digital attribute to conduct transactions at the selected transaction entity by: 
selecting a first transaction entity for the vehicle in response to a trigger event, wherein the trigger event comprises:
detecting that the vehicle has entered a geographic area associated with one or more transaction entities: and
detecting a fuel level or battery storage level of the vehicle is below a threshold value,
storing and assigning one or more items of digital attributes from a digital attribute account associated with the vehicle to the first transaction entity; and
selecting a second transaction entity for the vehicle in response to a second trigger event, wherein the second trigger event comprises:
detecting that the vehicle has entered a new geographic area associated with one or more new transaction entities: and
retracting the one or more items of the digital attributes associated with the first transaction entity, and updating local records associated with the first transaction entity and the second transaction entity to reassign the one or more items of digital attributes to the second transaction entity,
wherein the selecting of the first and/or the second transaction entity comprises a user input of the vehicle requesting purchase of goods or services for the vehicle at the first and/or the second transaction entity.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., selecting a transaction entity and assigning items of a digital attribute to conduct transactions at the selected transaction entity).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “record” and “user interface” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 5, ll. 6-12 of the specification). 
Independent claim 56 contains nearly identical limitations to claim 45 so the same analysis applies to this independent claim. Independent claim 56 contains several additional elements such as an “processing circuitry,” “memory circuitry,” and “computer program code,” which are elements being used to apply the abstract idea of claim 45 in selecting a transaction entity and assigning items of a digital attribute to conduct transactions at the selected transaction entity. 
Dependent claims 46–55 and 57-64 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 46 and 58 both recite nearly identical limitations that further define the abstract idea noted in claim 45 as they describe how the assigned items can be used for transactions between the vehicle and first transaction entity exclusively when on the geographic area and how the assigned items can be used for transactions between the vehicle and second transaction entity exclusively when on the new geographic area. Dependent claims 47 and 59 both recite nearly identical limitations that further define the abstract idea noted in claim 45 as they describe that the local record is stored at the first transaction entity. Dependent claims 48 and 60 both recite nearly identical limitations that further define the abstract idea noted in claim 45 as they describe restricting transactions so that digital attributes assigned to the first transaction entity cannot be used at any other transaction entity. Dependent claim 49 recites limitations that further define the abstract idea noted in claim 45 as it describes that the items of digital attributes are temporarily assigned to the selected second transaction entity. Dependent claim 50 recites limitations that further define the abstract idea noted in claim 45 as it describes updating the transaction entity and retracting one or more items of digital attributes associated with the second transaction entity and then reassigning those to a different transaction entity. 
Dependent claims 51 and 57 both recite nearly identical limitations that further define the abstract idea noted in claim 45 as they describe that the first transaction entity is selected based on certain criteria such a route or location or goods or services requirements. Dependent claim 52 recites limitations that further define the abstract idea noted in claim 45 as it describes a current location of the vehicle and how it is obtained. Dependent claim 53 recites limitations that further define the abstract idea noted in claim 45 as it describes the identification means for the vehicle so that it can be identified along with the digital attribute account. Dependent claim 54 recites limitations that further define the abstract idea noted in claim 45 as it describes that the assigned one or more items comprise a quantity of digital currency and that quantity enables a micropayment to be made to complete the transaction. Dependent claim 55 recites limitations that further define the abstract idea noted in claim 45 as it describes maintaining a record of micropayments and providing it to a digital currency network after the vehicle has disconnected from the transaction entity itself. Dependent claims 61 and 63 both recite nearly identical limitations that further define the abstract idea noted in claim 45 as they describe what type of vehicle is being used which is an autonomous vehicle. Dependent claims 62 and 64 both recite nearly identical limitations that further define the abstract idea noted in claim 45 as they describe how the detecting of a vehicle in a certain geographic area is performed. This is done through a global navigation satellite system sensor.  
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed on August 12, 2022 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that the current invention is similar to that found in Bascom v. AT&T, Slip Op. 2015-1763 (Fed. Cir. June 27, 2016). (See Applicant’s Arguments, p. 10). The Court there found the invention to be a technical improvement over the prior art in ways of filtering such Internet content. However, there is no such improvement to technology here in the current invention. Here, the additional elements found in the claims are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “record,” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. 
Applicant also argues that current invention is similar to that found in Visual Memory LLC v. Nvidia Corp.,867 F.3d 1253 (Fed. Cir. 2017). (See Applicant’s Arguments, p. 13). However, the Court found that the claims encompassing the invention in Visual Memory were directed to a “technological improvement” for an enhanced computer memory system. This is much different than the current invention. The current invention has nothing to do with an “enhanced computer memory system.” Instead, this invention has to do with selecting a transaction entity and assigning items of a digital attribute to conduct transactions at the selected transaction entity. This is based on certain events being triggered. However, this detection isn’t a technological improvement. Applicant also tries to argue that the claims and new amendments to the independent claims relating to user input are similar to the claims that comprised the invention in DDR Holdings, LLC v. Hotels.com, L.P., 773 F3d 1245 (Fed. Cir. 2014). (See Applicant’s Arguments, p. 14). However, as the Court explained in this case, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Unlike the invention in the present application, that is not the case. The claims here do not deal with overcoming a problem in computer technology. Instead, these claims relate to the selection of the first and/or the second transaction entity which comprises a user input via a user interface of the vehicle to request purchase of goods or services for the vehicle at the first and/or the second transaction entity. There is no solution to a problem rooted in computer technology nor is there a technological improvement by utilizing a user input to purchase goods or services. 
Thus, the rejection of claims 45-64 under 35 U.S.C. §101 is maintained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696